ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Delta Engineering, Inc.                      )      ASBCA No. 58063
                                             )
Under Contract No. 000000-00-0-0000          )

APPEARANCE FOR THE APPELLANT:                       Michael J. Trevelline, Esq.
                                                     Law Office of Michael Trevelline
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Jon B. Crocker, Esq.
                                                     Chief Counsel
                                                     Washington Metropolitan Area
                                                      Transit Authority
                                                     Washington, DC

                                ORDER OF DISMISSAL

       The parties have settled their dispute in the referenced appeal. Accordingly, the
appeal is hereby dismissed with prejudice.

      Dated: 2 February 2016



                                                 ROBERT T. PEACOCK
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58063, Appeal of Delta Engineering,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals